DETAILED ACTION

1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 12/21/2021. 
Allowable Subject Matter
2. 	Claims 1, 2 and 7-17 are allowed. 

3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest references: Vial et al. (US PG Pub 2011/0097291 A1 as listed on the IDS dated 12/22/2020), Uhrhammer et al. (US PG Pub 2007/0179047 A1) and Ruchardt, et al. (“Zur ambivalenten Reakivitat von α-Acyloxycarbonsaeure-chloriden”, Chemische Berichte, vol 108, no. 10, 1975, pp. 3224-3242, as listed on the IDS dated 12/22/2020). 

           Summary of Claim 1: 
A fragrance composition comprising a compound represented by the following formula (1) as an active ingredient:


    PNG
    media_image1.png
    110
    384
    media_image1.png
    Greyscale


wherein, R1 represents a straight, branched, or cyclic alkyl group having from 1 to 6 carbon atoms.

 




Vial et al. teach perfuming ingredients comprising a compound of formula: 

    PNG
    media_image2.png
    158
    229
    media_image2.png
    Greyscale

wherein R1 represents a C1-3 alkyl group, R2 represents a methyl or ethyl group, R3 represents a C1-4 alkyl group (Abstract) thereby corresponding to the instant formula (I) when R1 is a C1-3 alkyl group and R3 is a C1 (methyl group).
Vial et al. do not teach or fairly suggest the claimed fragrance composition, wherein the fragrance composition comprises, in particular, the compound represented by formula (1).  Furthermore, Applicant demonstrated the claimed compound possesses a unique mint-like odor that is different than the fruity odor of the compounds of Vial et al.

Uhrhammer et al. teach a compound having the formula [0030]:

    PNG
    media_image3.png
    147
    207
    media_image3.png
    Greyscale

Wherein R, R2, R3 and R4 are hydrocarbon groups containing 1 to 20 carbons ([0013], [0030]). 
Urhammer et al. do not teach or fairly suggest the claimed fragrance composition, wherein the fragrance composition comprises, in particular, the compound represented by formula (1). Urhammer et 

Ruchardt et al. teach the compound:


    PNG
    media_image4.png
    104
    172
    media_image4.png
    Greyscale


wherein R1, R2 and R3 are CH3, and R4 is tert-C4H9 (Table 1), among others. 
Ruchardt et al. do not teach or fairly suggest the claimed fragrance composition, wherein the fragrance composition comprises, in particular, the compound represented by formula (1). Ruchardt et al. are silent altogether on the compound in a fragrance composition. Furthermore, Applicant demonstrated the claimed compound possesses a unique mint-like odor.
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."





Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763